PER CURIAM:
Patrick Earl Francis seeks to appeal his sentence. In criminal cases, the defendant must file the notice of appeal within ten days after the entry of judgment. Fed. R.App. P. 4(b)(1)(A). With or without a motion, upon a showing of excusable neglect or good cause, the district court may grant an extension of up to thirty days to file a notice of appeal. Fed. R.App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.1985).
The district court entered judgment on April 18, 1995. The notice of appeal was filed on August 10, 2006. Because this notice of appeal was not timely filed, we dismiss the appeal.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


We note that this court previously affirmed Francis’ convictions and sentence. See United States v. Francis, No. 95-5266, 1997 WL 657132 (4th Cir. Oct.23, 1997) (unpublished).